 



THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR AN EXEMPTION THEREFROM.

 

CCGI

 

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, Car Charging Group, Inc., a Nevada corporation (the “Issuer”
of this Security) with at least 80,000,000 common shares issued and outstanding,
issues this Security and promises to pay to JMJ Financial, a Nevada sole
proprietorship, or its Assignees (the “Investor”) the Principal Sum along with
the Interest Rate and any other fees according to the terms herein. This Note
will become effective only upon execution by both parties and delivery of the
first payment of Consideration by the Investor (the “Effective Date”). Any term
not otherwise defined herein shall have the meaning given such term in the
Securities Purchase Agreement SPA-10052016, dated October 7, 2016, between the
Issuer and the Investor (the “Securities Purchase Agreement”).

 

The Principal Sum is up to $3,725,000 (three million seven hundred twenty five
thousand) plus accrued and unpaid interest and any other fees. The Consideration
is $3,500,000 (three million five hundred thousand) payable by wire. The
Investor shall pay $2,500,000 of Consideration in accordance with the attached
Funding Schedule. The Investor may pay up to an additional $1,000,000 of
Consideration to the Issuer in such amounts and at such dates as the Investor
may choose, however, the Issuer has the right to reject any of those payments
within 24 hours of receipt of rejected payments. The Principal Sum due to THE
Investor shall be based on the Consideration actually paid by Investor (plus an
approximate 6% original issue discount that is based on the Consideration
actually paid by the Investor as well as any other interest or fees) such that
the Issuer is only required to repay the amount funded and the Issuer is not
required to repay any unfunded portion of this Note. The Maturity Date is the
earlier of February 15, 2017 or, if the Listing Approval End Date is February
28, 2017, March 31, 2017, or the third business day after the closing of the
Public Offering. The Principal Sum of this Note, as well as any unpaid interest
and other fees, shall be due and payable on the Maturity Date. The Investor may
extend any Maturity Date in its sole discretion in increments of up to sixty
days at any time before or after any Maturity Date. The Maturity Date shall
automatically be deemed extended unless the Investor provides notice to the
Issuer that it is not or has not extended the Maturity Date, which notice the
Investor may provide at any time before or after the Maturity Date.

 

1. Repayment. The Issuer may repay this Note at any time on or before its
Maturity Date. In the event the Investor submits a conversion as permitted by
this Note, the Issuer may not repay the amount converted.

 

2. Conversion upon Default on Repayment. In the event the Issuer fails to repay
the balance due under this Note on its Maturity Date, the Investor has the
right, at any time, at its election, to convert all or part of the outstanding
and unpaid Principal Sum and accrued interest (and any other fees) into shares
of fully paid and non-assessable shares of common stock of the Issuer as per
this conversion formula: Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price. The Conversion Price
is the lesser of $0.70 (subject to adjustment for stock splits) or 60% of the
lowest trade price in the 25 trading days previous to the conversion (In the
case that conversion shares are not deliverable by DWAC an additional 10%
discount will apply; and if the shares are ineligible for deposit into the DTC
system and only eligible for Xclearing deposit an additional 5% discount shall
apply; in the case of both an additional cumulative 15% discount shall apply).
Unless otherwise agreed in writing by both parties, at no time will the Investor
convert any amount of the Note into common stock that would result in the
Investor owning more than 9.99% of the common stock outstanding. Conversion
notices may be delivered to the Issuer’s transfer agent or to the Issuer by
method of the Investor’s choice (including but not limited to email, facsimile,
mail, overnight courier, or personal delivery), and all conversions shall be
cashless and not require further payment from the Investor. If no objection is
delivered from the Issuer to the Investor regarding any variable or calculation
of the conversion notice within 24 hours of delivery of the conversion notice to
the Issuer’s transfer agent or to the Issuer, the Issuer shall have been
thereafter deemed to have irrevocably confirmed and irrevocably ratified such
notice of conversion and waived any objection thereto. The Issuer or its
transfer agent shall deliver the shares from any conversion to the Investor (in
any name directed by the Investor) within 3 (three) business days of conversion
notice delivery. The Investor, at any time prior to selling all of the shares
from a conversion, may, for any reason, rescind any portion, in whole or in
part, of that particular conversion attributable to the unsold shares and have
the rescinded conversion amount returned to the Principal Sum with the rescinded
conversion shares returned to the Issuer (under the Investor’s and the Issuer’s
expectations that any returned conversion amounts will tack back to the original
date of the Note).

 

  

   



 

3. Conversion Upon Issuance of a Variable Security. In the event the Issuer
fails to repay the balance due under this Note on its Maturity Date, if the
Issuer issues a Variable Security at any time this Note is outstanding, then in
such event the Investor shall have the right to convert all or any portion of
the outstanding balance of this Note into shares of the Issuer’s common stock on
the same terms as granted in any applicable Variable Security issued by the
Issuer (including, for the avoidance of doubt, conversion price, conversion
discount, conversion lookback period, method and timing of conversion share
delivery, etc.). In addition, this Note shall automatically be deemed to have
been amended to include any applicable conversion rights granted pursuant to any
such Variable Security that is issued by the Issuer. A Variable Security is any
security issued by the Issuer that (i) has or may have conversion rights of any
kind, contingent, conditional or otherwise in which the number of shares that
may be issued pursuant to such conversion right varies with the market price of
the common stock; (ii) is or may become convertible into common stock (including
without limitation convertible debt, warrants or convertible preferred stock),
with a conversion price that varies with the market price of the common stock,
even if such security only becomes convertible following an event of default,
the passage of time, or another trigger event or condition; or (iii) was issued
or may be issued in the future in exchange for or in connection with any
contract or instrument, whether convertible or not, where the number of shares
of common stock issued or to be issued is based upon or related in any way to
the market price of the common stock, including, but not limited to, common
stock issued in connection with a Section 3(a)(9) exchange, a Section 3(a)(10)
settlement, or any other similar settlement or exchange.

 

4. Reservation of Shares. At all times during which this Note is outstanding,
the Issuer will reserve for the Investor from its authorized and unissued Common
Stock a number of shares of not less than five times the number of shares
necessary to provide for the issuance of Common Stock upon the full conversion
of this Note. The Issuer initially shall reserve 50,000,000 shares of Common
Stock for the Investor. The Issuer represents that Worldwide Stock Transfer, LLC
serves as the Issuer’s transfer agent as of the Effective Date of this Note. The
Issuer acknowledges that Worldwide Stock Transfer, LLC is a party to an
irrevocable instruction and share reservation letter agreement between the
Issuer, the transfer agent and the Investor regarding this Note. The Issuer
agrees that the Issuer’s use of Worldwide Stock Transfer, LLC as its transfer
agent is material to the Investor, that the Issuer may not terminate or replace
Worldwide Stock Transfer, LLC as the Issuer’s transfer agent without obtaining
the Investor’s written consent thirty days in advance of such termination or
replacement, and that the Issuer must provide the Investor, within five business
days following the termination, resignation or replacement of Worldwide Stock
Transfer, LLC or any subsequent transfer agent an irrevocable instruction and
share reservation letter, executed by the Issuer and the new transfer agent,
providing rights to the Investor identical to the rights provided to the
Investor in the irrevocable instruction and share reservation letter between the
Issuer, the Investor, and Worldwide Stock Transfer, LLC. The Issuer further
agrees that every provision in the irrevocable instruction and share reservation
letter agreement are also material to the Investor such that the Investor would
not otherwise enter into this Note.

 

5. Terms of Future Financings. Until such time as the closing of the Public
Offering (as defined in the Securities Purchase Agreement), so long as this Note
is outstanding, upon any issuance by the Issuer of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Investor in this
Note, such term, at the Investor’s option, shall become a part of the
transaction documents with the Investor. The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion rights, conversion discounts,
conversion lookback periods, interest rates, original issue discounts, and
warrant coverage.

 

In addition, until such time as the closing of the Public Offering, if the
Issuer shall issue or sell Common Stock, or grant any option to purchase, or
sell or grant any right to reprice, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock (including pursuant to the terms of any outstanding securities
issued prior to the issuance of this security (including, but not limited to,
warrants, convertible notes, or other agreements)) or any security entitling the
holder thereof (including pursuant to sales, grants, conversions, warrant
exercises or other issuances to the Investor as a result of these Transaction
Documents (as defined below), prior transaction documents, or future transaction
documents) to acquire Common Stock, including, without limitation, any debt,
preferred stock, right, option, warrant or other instrument that is convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive Common Stock (a “Common Stock Equivalent”) at an effective
price per share less than the Conversion Price, then simultaneously with the
consummation of each dilutive issuance the Conversion Price for the Investor
shall be reduced (and only reduced) and consequently the number of Shares
issuable to the Investor shall be increased (and only increased). Such
adjustment shall be made to the Conversion Price whenever such Common Stock or
Common Stock Equivalents are issued; provided, that the foregoing shall not
apply to issuances listed on Schedule 5 hereto (each, an “Exempt Issuance”).

 

The Issuer shall notify the Investor of such additional or more favorable term,
including the applicable issuance price, or applicable reset price, exchange
price, conversion price, exercise price and other pricing terms, and, at any
time while this Note is outstanding, the Investor may request of the Issuer
and/or its transfer agent (and they will provide) a schedule of all issuances
since the Effective Date of this Note of shares of common stock or of securities
entitling the holder thereof to acquire shares of common stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is convertible into or exercisable or exchangeable for, or
otherwise entitles the holder thereof to receive, shares of common stock of the
Issuer.

 

  

   

 

6. Default. Each of the following are an event of default under this Note: (i)
the Issuer shall fail to pay any principal under the Note when due and payable
(or payable by conversion) thereunder; or (ii) the Issuer shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) the Issuer shall breach or fail to honor any
other term of this Note, any term under any other document related to this Note,
or any other written agreement between the Issuer and the Investor
(collectively, the “Transaction Documents”), including, without limitation, the
Issuer’s obligation to reserve at all times a sufficient number of shares to
provide for the issuance of common stock upon the full conversion of this Note
pursuant to Section 4 of this Note; or (iv) the Issuer fails to keep available a
sufficient number of authorized, unissued and unreserved shares of common stock
(other than shares of common stock reserved for the Investor) to permit the
Investor to increase its share reserve to such number of shares as equals not
less than five times the outstanding Note balance divided by the closing price
of the Issuer’s common stock; or (v) the Issuer’s failure to increase the number
of authorized shares of common stock of the Issuer within sixty days of having a
number of authorized, unissued, and unreserved shares of common stock (excluding
shares of common stock reserved for the Investor) of less than five times the
number of shares necessary to provide for the issuance of common stock upon full
conversion of this Note; or (vi) the Issuer terminates or replaces the entity or
person serving as the transfer agent for the Issuer without obtaining the
previous written consent of the Investor thirty days in advance of such
termination or replacement; or (vii) the Issuer’s failure to appoint a new
transfer agent approved by the Investor (such approval not to be unreasonably
withheld) and to provide the Investor, within five business days following
termination, resignation or replacement of the current transfer agent, an
irrevocable instruction and share reservation letter, executed by the Issuer and
the new transfer agent, providing rights to the Investor identical to the rights
provided to the Investor in the irrevocable instruction and share reservation
letter between the Issuer, the Investor, and the terminated, resigned or
replaced transfer agent; or (viii) the Issuer generally fails to pay, or admits
in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; or (ix) the Issuer shall make a general
assignment for the benefit of creditors; or (x) the Issuer shall file a petition
for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); or (xi) an involuntary proceeding shall be commenced or filed against
the Issuer; or (xii) the Issuer’s common stock has an offering price of $0.0001
on its principal trading market at any time; or (xiii) the Issuer’s market
capitalization (the number of shares of common stock issued and outstanding
multiplied by the price per share of common stock) is less than $200,000 at any
time or decreases to less than 50% of the market capitalization on the Effective
Date of any payment of Consideration; or (xiv) the price per share of the
Issuer’s common stock decreases to less than 50% of the price per share on the
Effective Date of any payment of Consideration; or (xv) the Issuer shall lose
its status as “DTC Eligible” or the Issuer’s shareholders shall lose the ability
to deposit (either electronically or by physical certificates, or otherwise)
shares into the DTC System; or (xvi) the Issuer shall become delinquent in its
filing requirements as a fully-reporting issuer registered with the SEC; or
(xvii) the Issuer shall fail to meet, within 90 days of the Effective Date, all
requirements to satisfy the availability of Rule 144 to the Investor or its
assigns including but not limited to timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, requirements for disclosure of financial statements on its
website, and the filing of a Form 8-A registration statement with the SEC
registering the Issuer’s common stock under the Securities Exchange Act of 1934;
or (xviii) the Issuer fails to file with the SEC by November 4, 2016 the
Preliminary Schedule 14C Proxy or Information Statement notifying the Issuer’s
shareholders that the Issuer’s board of directors and a majority of the Issuer’s
outstanding voting securities have approved the Reverse Split; or (xix) the
Issuer fails to file with the SEC by December 15, 2016 the Definitive Schedule
14C Proxy or Information Statement notifying the Issuer’s shareholders that the
Issuer’s board of directors and a majority of the Issuer’s outstanding voting
securities have approved the Reverse Split; or (xx) the Issuer fails to file the
Registration Statement with the SEC by November 14, 2016; or (xxi) the Issuer
fails to file with the SEC by December 15, 2016 Amendment No. 1 to the
Registration Statement; or (xxii) the reverse split of the Issuer’s common stock
fails to become effective by January 15, 2017; or (xxiii) the Issuer fails to
obtain from Nasdaq or NYSE by February 28, 2017 conditional approval of the
listing of the Issuer’s common stock on The Nasdaq Capital Market or NYSE-MKT
subject only to completion of the Public Offering pursuant to the Registration
Statement and to the Issuer’s common stock maintaining the minimum price
requirements prior to uplisting; or (xxiv) the Issuer terminates the engagement
letter in which the Issuer engaged Joseph Gunnar & Co., LLC to conduct the
public offering of the Issuer’s securities pursuant to the Registration
Statement; or (xxv) the Issuer suspends pursuit of the public offering of the
Issuer’s securities pursuant to the Registration Statement; or (xxvi) if Joseph
Gunnar & Co., LLC terminates the engagement letter with the Issuer or suspends
pursuit of the public offering of the Issuer’s securities pursuant to the
Registration Statement, the Issuer fails, within thirty days after Joseph Gunnar
& Co., LLC’s termination or suspension, to engage another investment bank to
conduct the Public Offering; or (xxvii) if Joseph Gunnar & Co., LLC terminates
the engagement letter with the Issuer or suspends pursuit of the public offering
of the Issuer’s securities pursuant to the Registration Statement, the Issuer
fails to repay this Note within sixty days, but no later than February 15, 2017,
after Joseph Gunnar & Co., LLC’s termination or suspension.

 

7. Remedies. For each conversion, in the event that shares are not delivered by
the fourth business day (inclusive of the day of conversion), a fee of $2,000
per day will be assessed for each day after the third business day (inclusive of
the day of the conversion) until share delivery is made; and such fee will be
added to the Principal Sum of the Note (under the Investor’s and the Issuer’s
expectations that any penalty amounts will tack back to the original date of the
Note). Upon an occurrence of any other event of default, the Investor may asses
and apply a fee against the Issuer of $75,000 (for the avoidance of doubt, the
fee shall be a maximum of $75,000 even if there are multiple other events of
default and shall not be a fee of $75,000 upon each event of default) at any
time any balance remains outstanding on this Note, regardless of whether such
event of default has been cured or remedied and regardless of whether the
Investor delivered a notice of default at the time of the event of default or at
the time the Investor discovered the event of default. The parties agree that
the fee shall be applied to the balance of the Note and shall tack back to the
Effective Date of the Note for purposes of Rule 144. The parties acknowledge and
agree that upon an event of default, Investor’s damages would be uncertain and
difficult (if not impossible) to accurately estimate because of the parties’
inability to predict future interest rates and future share prices, Investor’s
increased risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Investor, among other reasons. Accordingly, any fees,
charges, and default interest due under this Note or any other Transaction
Document between the parties are intended by the parties to be, and shall be
deemed, liquidated damages. The parties agree that such liquidated damages are a
reasonable estimate of Investor’s actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Note is entered into, such liquidated
damages are fair and reasonable and are not penalties. All fees, charges, and
default interest provided for in this Note and the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Effective Date and are consistent with investments of
this type. The liquidated damages provisions shall not limit or preclude a party
from pursuing any other remedy available at law or in equity; provided, however,
that the liquidated damages are intended to be in lieu of actual damages.

 

  

   

 

8. Acceleration. In the event of any default, the outstanding principal amount
of this Note, plus accrued but unpaid interest, liquidated damages, fees and
other amounts owing in respect thereof through the date of acceleration (the
“Note Balance”), shall become, at the Investor’s election, immediately due and
payable in cash at the Mandatory Default Amount. The Mandatory Default Amount
means the Investor’s choice of (this choice may be made at any time without
presentment, demand, or notice of any kind): (i) the Note Balance divided by the
Conversion Price on the date of the default multiplied by the closing price on
the date of the default; or (ii) the Note Balance divided by the Conversion
Price on the date the Mandatory Default Amount is either (a) demanded or (b)
paid in full, whichever has a lower Conversion Price, multiplied by the closing
price on the date the Mandatory Default Amount is either (a) demanded or (b)
paid in full, whichever has a higher closing price; or (iii) 150% of the Note
Balance. In connection with such acceleration described herein, the Investor
need not provide, and the Issuer hereby waives, any presentment, demand, protest
or other notice of any kind, and the Investor may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by the Investor at any time prior to
payment hereunder and the Investor shall have all rights as a holder of the note
until such time, if any, as the Investor receives full payment pursuant to this
Section 8. No such rescission or annulment shall affect any subsequent event of
default or impair any right consequent thereon.

 

9. Right to Specific Performance and Injunctive Relief. Nothing herein shall
limit the Investor’s right to pursue any other remedies available to it at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief. In this regard, the Issuer hereby agrees that the
Investor will be entitled to obtain specific performance and/or injunctive
relief with respect to the Issuer’s failure to timely deliver shares of Common
Stock upon conversion of the Note as required pursuant to the terms hereof or
the Issuer’s obligations regarding the reservation of shares and its transfer
agent, including the use, termination, replacement or resignation of the
transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer agrees
that, in such event, all requirements for specific performance and/or
preliminary and permanent injunctive relief will be satisfied, including that
the Investor would suffer irreparable harm for which there would be no adequate
legal remedy. The Issuer further agrees that it will not object to a court or
arbitrator granting or ordering specific performance or preliminary and/or
permanent injunctive relief in the event the Investor demonstrates that the
Issuer has failed to comply with any obligation herein. Such a grant or order
may require the Issuer to immediately issue shares to the Investor pursuant to a
Conversion Notice and/or require the Issuer to immediately satisfy its
obligations regarding the reservation of shares and its transfer agent,
including the use, termination, replacement or resignation of the Issuer’s
transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer further
expressly waives any right to any bond in connection with any temporary or
preliminary injunction.

 

10. No Shorting. The Investor agrees that so long as this Note from the Issuer
to the Investor remains outstanding, the Investor will not enter into or effect
“short sales” of the Common Stock or hedging transaction which establishes a net
short position with respect to the Common Stock of the Issuer. The Issuer
acknowledges and agrees that upon delivery of a conversion notice by the
Investor, the Investor immediately owns the shares of Common Stock described in
the conversion notice and any sale of those shares issuable under such
conversion notice would not be considered short sales.

 

11. Assignability. The Issuer may not assign this Note. This Note will be
binding upon the Issuer and its successors and will inure to the benefit of the
Investor and its successors and assigns and may be assigned by the Investor to
anyone without the Issuer’s approval.

 

12. Governing Law, Legal Proceedings, and Arbitration. This Note will be
governed by, construed and enforced in accordance with the substantive laws of
the State of Nevada (including any rights to specific relief provided for under
Nevada statutes), without regard to the conflict of laws principles thereof. The
parties hereby warrant and represent that the selection of Nevada law as
governing under this Note (i) has a reasonable nexus to each of the Parties and
to the transactions contemplated by the Note; and (ii) does not offend any
public policy of Nevada, Florida, or of any other state, federal, or other
jurisdiction.

 

Any action brought by either party against the other arising out of or related
to this Note, or any other agreements between the parties, shall be commenced
only in the state or federal courts of general jurisdiction located in
Miami-Dade County, in the State of Florida, except that all such disputes
between the parties shall be subject to alternative dispute resolution through
binding arbitration at the Investor’s sole discretion and election (regardless
of which party initiates the legal proceedings). The parties agree that, in
connection with any such arbitration proceeding, each shall submit or file any
claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim. Both parties and the individuals
signing this Note agree to submit to the jurisdiction of such courts or to such
arbitration panel, as the case may be.

 

  

   

 

If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the Effective Date of
this Note, except as modified by this agreement. The Investor’s election to
arbitrate shall be made in writing, delivered to the other party, and filed with
the American Arbitration Association. The American Arbitration Association must
receive the demand for arbitration prior to the date when the institution of
legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Note. The award and decision of the arbitrator(s)
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The Investor reserves the
right, but shall have no obligation, to advance the Issuer’s share of the costs,
fees and expenses of any arbitration proceeding, including any arbitrator fees,
in order for such arbitration proceeding to take place, and by doing so will not
be deemed to have waived or relinquished its right to seek the recovery of those
amounts from the arbitrator, who shall provide for such relief in the final
award, in addition to the costs, fees, and expenses that are otherwise
recoverable. The foregoing agreement to arbitrate shall be specifically
enforceable under applicable law in any court having jurisdiction thereof.

 

13. Delivery of Process by the Investor to the Issuer. In the event of any
action or proceeding by the Investor against the Issuer, and only by the
Investor against the Issuer, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by the Investor via U.S. Mail, overnight delivery service such as
FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Issuer at its last known attorney as
set forth in its most recent SEC filing.

 

14. Attorney Fees. If any attorney is employed by either party with regard to
any legal or equitable action, arbitration or other proceeding brought by such
party for enforcement of this Note or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Note, the prevailing party will be entitled to recover from the other party
reasonable attorneys’ fees and other costs and expenses incurred, in addition to
any other relief to which the prevailing party may be entitled.

 

15. Opinion of Counsel. The Issuer shall provide the Investor with an opinion of
counsel prior to the Effective Date of the Note that neither this Note, nor any
other agreement between the parties, nor any of their terms (including, but not
limited to, interest, original issue discount, conversion terms, warrants terms,
penalties, fees or liquidated damages), individually or collectively violate any
usury laws in the State of Nevada. Prior to the Effective Date of the Note, the
Issuer and its management have reviewed such opinion, consulted their counsel on
the opinion and on the matter of usury, and have further researched the matter
of usury to their satisfaction. Further, the Issuer and its management agree
with the opinion of the Issuer’s counsel that neither this Note nor any other
agreement between the parties is usurious and they agree they will not raise a
claim of usury as a defense to the performance of the Issuer’s obligations under
this Note or any other agreement between the parties. THE ISSUER HEREBY WARRANTS
AND REPRESENTS THAT THE SELECTION OF NEVADA LAW AS GOVERNING UNDER THIS
AGREEMENT (I) HAS A REASONABLE NEXUS TO EACH OF THE PARTIES AND TO THE
TRANSACTIONS CONTEMPLATED BY THESE AGREEMENTS; AND (II) DO NOT OFFEND ANY PUBLIC
POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL, OR OTHER
JURISDICTION. In the event that any other opinion of counsel is needed for any
matter related to this Note, the Investor has the right to have any such opinion
provided by its counsel. Investor also has the right to have any such opinion
provided by Issuer’s counsel.

 

16. Notices. Any notice required or permitted hereunder (including Conversion
Notices and demands for arbitration) must be in writing and either personally
served, sent by facsimile or email transmission, or sent by overnight courier.
Notices will be deemed effectively delivered at the time of transmission if by
facsimile or email, and if by overnight courier the business day after such
notice is deposited with the courier service for delivery.

 

17. Funding Schedule. See terms of the attached Funding Schedule.

 

*   *   *

 



  

   

 



Issuer:   Investor:       /s/ Michael J. Calise    /s/ JMJ Financial  Michael J.
Calise   JMJ Financial Car Charging Group, Inc.   Its Principal Chief Executive
Officer           Date: October 6, 2016   Date: October 13, 2016

 

[Promissory Note Signature Page]

 

  

   

 

FUNDING SCHEDULE

 

  ●  $500,000 paid to Issuer as the Purchase Price at closing under the
Securities Purchase Agreement         ● $250,000 paid to Issuer within 5
business days after the Issuer files with the SEC both (i) the Registration
Statement, and (ii) the Preliminary Schedule 14C Proxy or Information Statement
with respect to shareholder approval of the Reverse Split, provided that the
Registration Statement is filed with the SEC by November 4, 2016 and both
documents are filed with the SEC by November 14, 2016.         ● $250,000 paid
to Issuer within 5 business days after the Issuer files the Definitive Schedule
14C Proxy or Information Statement with respect to shareholder approval of the
Reverse Split, provided that the Issuer files the Definitive Schedule 14C Proxy
or Information Statement by November 30, 2016 or, in the event that the
Preliminary Schedule 14C Proxy or Information Statement is reviewed by the SEC,
December, 15, 2016.         ● $500,000 paid to Issuer within 5 business days
after the Issuer files Amendment No. 1 to the Registration Statement, provided
that the Issuer files Amendment No. 1 to the Registration Statement by December
15, 2016.         ● $500,000 paid to Issuer within 5 business days after the
Issuer delivers to the Investor copies of fully executed agreements with holders
owning at least $7,000,000 of the Issuer’s outstanding liabilities as of June
30, 2016 providing for those holders to convert their liabilities into shares of
Series C Preferred Stock (provided that the Series C Preferred Stock is a
straight equity security and carries no liability whatsoever for purposes of
meeting the Nasdaq and NYSE listing minimum net equity requirements) or common
stock of the Issuer at or prior to the time of the closing of the Public
Offering, provided such executed agreements are delivered to the Investor by
December 15, 2016.         ● $500,000 paid to Issuer within 5 business days
after both (i) the reverse split of the Issuer’s common stock becomes effective
and (ii) Nasdaq (or NYSE) has conditionally approved the listing of the Issuer’s
common stock on The Nasdaq Capital Market (or NYSE-MKT) subject only to
completion of the Public Offering pursuant to the Registration Statement and the
Issuer’s common stock maintaining the minimum price requirements prior to
uplisting, provided that both events have occurred by January 15, 2017 (the
“Listing Approval End Date”); provided, however, that if The Nasdaq Capital
Market (or NYSE-MKT) states in writing that listing of the Issuer’s common stock
would require a review of the Company’s audited consolidated financial
statements as of December 31, 2016, then the Listing Approval End Date will be
February 28, 2017,         ● The Investor may pay additional Consideration to
the Issuer after the first $2,500,000 in such amounts and at such dates as the
Investor may choose, however, the Issuer has the right to reject any of those
payments in excess of $2,500,000 within 24 hours of its receipt of rejected
payments. The Issuer may not reject any of the first $2,500,000 of payments of
Consideration from the Investor.

 

Conditions to Funding Each Payment

The funding of each payment is subject to both the above and the following
conditions, such that if the Issuer does not meet the conditions set forth above
and below, as determined by the Investor in its sole discretion, the Investor
may elect not to make payment (regardless of whether the failure to meet the
conditions is cured or remedied). If the conditions are satisfied the Investor
shall be obligated to make the payments set forth above. The Investor may elect
to make any payment at any time even if the Issuer is not eligible for payment
according to these conditions. In the event that the Investor elects not to make
any payment as set forth above, Issuer’s principal amount will be limited to the
amounts paid in, plus any applicable original issue discount, interest,
penalties/liquidated damages, or fees.

 

  ● The Issuer has not withdrawn the Registration Statement.         ● At the
time of each payment interval, the Issuer’s common stock must not have traded at
a price per share of less than $0.30 at any time within the previous thirty
trading days for any payment interval prior to the reverse split becoming
effective and must not have traded at a price per share of less than $5.00 (on a
split adjusted basis) at any time within the previous thirty trading days for
any payment interval after the reverse split becomes effective.       ● At the
time of each payment interval, the Issuer’s common stock must be eligible for
deposit in the DTC system and deliverable by DWAC/FAST electronic transfer.    
  ● At the time of each payment interval other than the payment of the Purchase
Price at closing of the Securities Purchase Agreement, the Issuer must be
current in its filings as a fully-reporting issuer registered with the SEC,
except that the Issuer must file a Form 8-A with the SEC within 90 days after
the Effective Date to register its common stock under the Securities Exchange
Act of 1934. The Issuer would not be deemed current in its filings if it were to
file a Notification of Late Filing that would otherwise extend the Issuer’s
deadline for filing a report with the SEC.

 



  

   

 

  ● Neither Joseph Gunnar & Co., LLC nor the Issuer has terminated the
engagement letter in which the Issuer engaged Joseph Gunnar & Co., LLC to
conduct the public offering of the Issuer’s securities pursuant to the
Registration Statement.         ● Neither Joseph Gunnar & Co., LLC nor the
Issuer has suspended pursuit of or otherwise delayed or postponed the public
offering of the Issuer’s securities pursuant to the Registration Statement.    
    ● It must be apparent that the Public Offering of the Issuer’s securities
pursuant to the Registration Statement is on track to close prior to February
15, 2017 or, if the Listing Approval End Date is February 28, 2017, March 31,
2017.         ● There will be no payments after December 15, 2016, unless the
Issuer has obtained fully executed agreements with holders owning at least
$7,000,000 of the Issuer’s outstanding liabilities as of June 30, 2016 providing
for those holders to convert their liabilities into shares of Series C Preferred
Stock or common stock of the Issuer at or prior to the time of the closing of
the Public Offering, as provided in Representations & Warranties Agreement
RW-10052016-ED.         ● No event of default has occurred under this Note,
regardless of whether such event of default has been cured or remedied and
regardless of whether the Investor delivered a notice of default at the time of
the event of default or at the time the Investor discovered the event of
default.

 

  

   

 

SCHEDULE 5

 

Exempt Issuances

 

  1. Grants of stock or stock option awards, or the exercise of stock option
awards, to employees, consultants and directors of the Company made pursuant to
stock incentive plans approved by the Board; provided the exercise price of any
such stock option award shall be no less than the closing price of the common
stock on the trading day immediately prior to such award (“Exempt Issuances”);
provided, however, that the number of awards that may constitute Exempt
Issuances hereunder may not exceed, in the aggregate, 2.5% to any one person (or
such person’s affiliated entities) or 10.0%, in each case, of the fully diluted
capital stock of the Company.

 



  

   

